Citation Nr: 1036773	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-30 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for status 
post lumbar fusion.

2.  Entitlement to an initial rating in excess of 20 percent for 
right leg radiculopathy associated with status post lumbar 
fusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1977 to December 
1981.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal of a February 2005 rating decision of the Boston, 
Massachusetts RO (Boston RO), in which the Boston RO denied the 
Veteran's claim for a rating in excess of 40 percent for status 
post lumbar fusion and awarded service connection for right leg 
radiculopathy as secondary to the service-connected disability of 
status post lumbar fusion and assigned an initial 20 percent 
rating, effective August 27, 2004.  The Veteran perfected appeals 
to the disability ratings assigned.  

The Board remanded this case for additional development in 
October 2009.  It has been returned for adjudication by the 
Board.  

The  issue of service connection for right knee 
instability secondary to his right leg radiculopathy, has 
been raised by the record (in a March 2007 notice of 
disagreement), but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  The Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A remand by the Board confers upon the claimant, as a matter of 
law, the right to compliance with the remand order.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Where the remand orders of the 
Board are not complied with, with the Board itself errs in 
failing to insure compliance.  Stegall, Id.  The Board finds that 
this matter must be remanded again for compliance with the 
instructions of the previous remand.

In the Board's October 2009 remand, it instructed the RO to 
"Obtain all outstanding records of evaluation and/or treatment 
of the Veteran from the Boston VA Healthcare System since August 
2003; from the Fitchburg and Bedford VA facilities since April 
2003; and from the Togus VAMC since April 9, 2008.  All records 
and/or responses received should be associated with the claims 
file." 

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
on remand, VA should have obtained all outstanding pertinent 
medical records from the above VA facilities, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2009) as regards 
requesting records from Federal facilities.  The provisions of 38 
U.S.C.A. § 5103A(b)(3) (West 2002) require that VA continue any 
attempts to get federal records until the records are obtained 
unless it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  

However, there appears to still be missing VA treatment records.  
In February 2010, VA received a compact disc (CD) that contains 
evidence about the Veteran's application for disability benefits 
from the Social Security Administration (SSA). These documents 
have not been converted to hardcopy form by the RO for inclusion 
in the record; however, the Board did briefly review some of the 
records on the CD before it was going to print them out.  A brief 
review of the records on the CD sent to SSA reveal a number of VA 
treatment records that have not yet been directly associated with 
the claims file.  Just one example is a number of progress notes 
from 2005 from what appears to be VAMC West Roxbury (part of the 
VA Boston Healthcare System) on the CD that are not directly 
included in the claims file.  There is no assurance that these 
records obtained by SSA are complete and it does not appear the 
RO has directly received all of the Veteran's VA treatment 
records.  All outstanding VA treatment records should be obtained 
directly by VA.  See 38 C.F.R. 3.159(c)(1).  

The records on the SSA CD have not been printed yet.  Thus, while 
the case is in remand status, the RO/AMC should print out the 
pertinent SSA records found on this CD and associate them with 
the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of evaluation and/or 
treatment of the Veteran from the VA Boston 
Healthcare System since August 2003 
(including from VAMC Jamaica Plain, VAMC West 
Roxbury and VAMC Brockton, as well as all 
affiliated community based outpatient 
clinics); from the VAMC Bedford system since 
August 2003(including all affiliated 
community based outpatient clinics) and from 
the Togus VAMC system (including all 
affiliated community based outpatient 
clinics) since August 2003.  All records 
and/or responses received should be 
associated with the claims file and all 
attempts to obtain such records should be 
documented in the claims file.  In addition, 
the AMC should ensure that the claims file 
directly includes at least all of the VA 
treatment records that are included on the 
SSA CD.  

2.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's increased/higher rating claims, 
to include on an extraschedular basis, in 
light of all pertinent evidence and legal 
authority.  Document consideration of whether 
"staged rating," is warranted.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his representative 
an appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


